                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOSEPH BOND SIMPSON,                                Case No.18-cv-00309-JSC
                                                       Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE TO
                                                v.                                          PLAINTIFF RE: FAILURE TO FILE
                                   9
                                                                                            MOTION FOR SUMMARY JUDGMENT
                                  10    NANCY A. BERRYHILL,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Joseph Bond Simpson filed this action challenging the denial of his application for

                                  14   social security benefits. On September 12, 2018, the Court granted Plaintiff’s motion for an

                                  15   extension of time, until October 19, 2018, to file his motion for summary judgment. (Dkt. No.

                                  16   13.) To date, Plaintiff has not filed his motion or otherwise communicated with the Court.

                                  17   Accordingly, Plaintiff is ORDERED TO SHOW CAUSE as to why this action should not be

                                  18   dismissed for failure to prosecute. Plaintiff shall simultaneously file a written response to this

                                  19   Order and his motion for summary judgment by November 30, 2018. Failure to do so may result

                                  20   in the dismissal of this action for failure to prosecute. See Fed. R. Civ. Pro. 41(b).

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 16, 2018

                                  23

                                  24
                                                                                                     JACQUELINE SCOTT CORLEY
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
